Citation Nr: 0504129	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  01-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivor's and Dependent's Educational 
Assistance (DEA) Benefits under Chapter 35 of Title 38 of the 
United States Code (USC).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  He died in January 2000.  The appellant is his 
surviving spouse.
The current appeal to the Board of Veterans' Appeal (Board) 
arose from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The RO, in pertinent part, denied entitlement to service 
connection for the cause of the veteran's death.  In its 
September 2001 Statement of the Case the RO addressed denial 
of entitlement to Survivor's and DEA Benefits under Chapter 
35 of Title 38 of the USC.  In her October 2001 Substantive 
Appeal (VA Form 9) the appellant made clear that her claim on 
appeal was limited to the denial of entitlement to service 
connection for the cause of the veteran's death.  
Nonetheless, the representative included this issue in his 
June 2003 statement to Board.

In July 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

In July 2004 the RO affirmed the determination previously 
entered, and denied entitlement to Survivor's and DEA 
Benefits under Chapter 35 of Title 38 of the USC.  In August 
2004 the local representative (and in January 2005 the 
representative at the Board) addressed the denial.  

The issue of entitlement to Survivor's and DEA Benefits under 
Chapter 35 of Title 38 of the USC is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The certificate of death shows the veteran died on 
January [redacted], 2000, at the age of 88 years, with the immediate 
cause shown as myocardial infarction, due to or as a 
consequence of atherosclerosis and diabetes.  Hypertension 
was recorded as another significant condition contributing to 
death.

2.  Cardiovascular disease to include hypertension and 
diabetes mellitus were not shown in active service or for 
many years thereafter, nor were they disabling to a 
compensable degree during the first post service year.

3.  Service connection had not been granted for any 
disability during the veteran's lifetime.

4.  The probative and competent medical evidence of record 
does not establish that any disability that caused or 
contributed to the veteran's death had its onset in service 
or was linked to service on any basis.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records contain no finding or evidence of 
cardiovascular disease, hypertension, or diabetes.  
Trichinosis is not documented in the service medical records.

At the time of his death, the veteran had not been service-
connected for any disability during his lifetime. 

The certificate of death shows the veteran died on January 
[redacted], 2000, with the immediate cause shown as myocardial 
infarction, due to or as a consequence of atherosclerosis and 
diabetes.  Hypertension was recorded as another significant 
condition contributing to death.  An autopsy was not 
conducted.

In a July 2000 letter, DJT (initials), MD, advised that the 
veteran's death was attributed to advanced coronary artery 
disease, from which he suffered a fatal and non-
resuscitatable cardiac event at home.  A medical statement 
dated the previous January, and earlier dated documentation 
(1990's) addresses his treatment of the veteran for coronary 
artery disease, asthma, stroke, and diabetes mellitus.  
Medical documentation from other private providers addresses 
other disorders such as chronic obstructive pulmonary 
disease.  There is no mention of trichinosis.

In support of her claim the appellant submitted a research 
paper from a physician at a private educational institution 
addressing a relationship between trichinosis and the 
development of heart disease.  


Criteria

Service Connection for the Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  

For a service-connected disability to be the cause of a 
death, it must singly or with some other condition be the 
immediate or underlying cause of death or be etiologically 
related to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2004).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  

Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(2) (2004).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312 
(c)(4) (2004).  


Service Connection -- General

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

A number of specific disabilities enumerated in the statute 
and in VA regulations such as diabetes mellitus, coronary 
artery disease, and hypertension are presumed by law to have 
been incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Until the claimant presents competent medical evidence to 
establish a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth 
v. West, 13 Vet. App. 117, 120 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Although the appellant's claim was received before November 
9, 2000, the effective date of the new law, it appears that 
the VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the August 2000 rating decision, the 
September 2001 Statement of the Case and the April 2003 and 
July 2004 Supplemental Statements of the Case cite the law 
and regulations that are applicable to the appeal and explain 
why the RO denied the claims.  The July 2004 Supplemental 
Statement of the Case sets forth the text of the VCAA 
regulations.  

In addition, in September 2001, July 2003, and March 2004, 
the RO sent letters to the appellant to explain the expanded 
VA notification and duty to assist obligations under the 
VCAA.  

In particular, the letters advised her of the evidence needed 
to substantiate his claim and advised him that private or VA 
medical records would be obtained if she provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  

The letters further explained that the RO would help her 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if she furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the appellant on notice of the applicability and effect 
of the VCAA and of her rights and responsibilities under the 
new law.  


The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, which essentially adopted the same rationale as its 
withdrawn predecessor, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  

The timing of the VCAA notification letters did not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini II.  However, the CAVC in Pelegrini II has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

While a proper VCAA notice letter was not provided before the 
initial adjudication of the claim, the multiple subsequent 
letters with additional adjudications have served to provide 
the requisite notice and to accord the appellant more than 
adequate opportunity to provide evidence and argument to 
support the claim.  

The appellant has had ample time in which to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to her.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to provide; (3) inform the 
claimant of the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
although the VCAA notice letters do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

In the context of the entire record, the content requirements 
for a VCAA notice have been amply satisfied and any error in 
not providing a timely notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Accordingly, the requirements of the VCAA have been satisfied 
and a remand of the appeal for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  


Cause of Death

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The applicable law and regulations provide, generally, that 
in order to establish service connection for the cause of 
death, the evidence must show that the disability that 
resulted in death was incurred in or aggravated by service 
or, alternatively, that a disability for which service 
connection was in effect caused or substantially contributed 
to death.  



In the appellant's case at hand, the record shows that the 
veteran who had served during World War II, died in January 
2000, at 88 years of age.  The immediate cause of his death 
was a myocardial infarction, precipitated by longstanding 
advanced coronary artery disease which, in the opinion of his 
physician accounted for his death.  The certificate of his 
death showed that hypertension and diabetes mellitus were 
also considered to be contributing factors.

The service-medical records contain no finding or evidence of 
coronary artery disease, hypertension, or diabetes mellitus.  
Such disorders were not shown to have had their onset until 
many years after service, and none of them were shown 
disabling to a compensable degree during the first post 
service year.  There is no probative or competent medical 
evidence of record linking these disorders accounting for the 
veteran's death to service on any basis.

The appellant's argument is not that the subject disorders 
accounting for the veteran's death originated in service, but 
that his inservice trichinosis caused the development of his 
fatal heart disease.  As the Board noted earlier, the service 
medical records are negative for any evidence of trichinosis.  

Even if trichinosis were documented in service, such 
disorder, on the basis of competent medical authority, would 
have to be directly linked to the development of the 
veteran's heart disease, and not on the basis of a general 
medical research paper submitted by the appellant in support 
of her claim.  Wallin v. West, 11 Vet. App. 509 (1998), Sacks 
v. West, 11 Vet. App. 314 (1998).

It is well to note that the veteran's private physician, in 
his July 2000 correspondence, attributes the veteran's death 
to advanced coronary artery disease but does not in any 
manner relate such disorder to service on any basis.  



Nowhere in the substantial quantity of private medical 
documentation associated with the claims file does any 
competent medical authority relate the veteran's death to 
service on any basis.  It is well to note that nowhere in the 
substantial quantity of private medical documentation of 
record is the veteran shown to be the subject of treatment 
for trichinosis, nor residuals thereof.  Nowhere in the 
substantial quantity of medical documentation of record is it 
shown that the veteran's fatal heart disease developed as the 
result of trichinosis.

As the Board noted earlier, service connection had not been 
granted for any disorder during the veteran's lifetime.  
Accordingly, there is no potential entitlement to service 
connection for the cause of the veteran's death based on the 
contribution of a service-connected disability.

The appellant is a lay person who has expressed an opinion 
relating the veteran's coronary artery disease to service.  
She is not competent to address causation or etiology of his 
heart disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2004).


Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

As the Board noted earlier, the representative filed a notice 
of disagreement with the July 2004 rating decision wherein 
the RO denied entitlement to eligibility for Survivor's and 
DEA benefits under Chapter 35 of Title 38 of the USC.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case and the RO's failure to 
issue such is a procedural defect requiring remand.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a statement 
of the case addressing the July 2004 
denial of eligibility for Survivor's and 
DEA Benefits under Chapter 35 of Title 38 
of the USC.  The appellant should be 
advised of the need to timely file a 
substantive appeal if she wishes 
appellate review.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


